TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00237-CR




                                    Juan Caudana, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 006722, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




               A jury found appellant Juan Caudana guilty of multiple counts of aggravated sexual

assault of a child, indecency with a child by contact, and indecency with a child by exposure. See

Tex. Pen. Code Ann. §§ 21.11, 22.021 (West Supp. 2002). In his sole point of error, appellant

contends the sixty-five-year term of imprisonment imposed by the jury for the aggravated sexual

assaults is grossly disproportionate to the offenses. We will affirm.

               The Eighth Amendment has been held to prohibit punishments that are grossly

disproportionate to the offense. U.S. Const. amend. VIII; Solem v. Helm, 463 U.S. 277, 287 (1983);

Hutto v. Finney, 437 U.S. 678, 685 (1978). Under the Supreme Court’s disproportionality analysis,

we must consider the gravity of the offense and the harshness of the penalty, the sentences imposed

on other criminals in the same jurisdiction, and the sentences imposed for the commission of the same

crime in other jurisdictions. Solem v. Helm, 463 U.S. at 292; see McGruder v. Puckett, 954 F.2d
313, 316 (5th Cir. 1992) (reviewing Solem v. Helm and Harmelin v. Michigan, 501 U.S. 957 (1991)).
                The evidence in this cause shows that appellant sexually assaulted his stepdaughter

repeatedly over a three-year period, sometimes at knifepoint. He threatened to kill her and her family

if she disclosed his acts. Appellant had previous convictions for physically assaultive behavior. Given

this evidence, we do not believe that the punishment imposed by the jury is grossly disproportionate

to the offenses. Further, the record contains no information by which we could compare appellant’s

sentence to sentences for similar offenses in Travis County or other jurisdictions. The point of error

is overruled.

                The district court prepared separate judgments for each count. The judgments are

affirmed.




                                               __________________________________________

                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: February 22, 2002

Do Not Publish




                                                  2